Title: To Thomas Jefferson from Steuben, 16 January 1781
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von
To: Jefferson, Thomas



Sir
Cabbin point 16 Jany 1781

From every intelligence it appears evident that the Enemy mean to take post in the lower Counties. The last I heard of them was that they were marching their whole force towards smithfield. In  consequence of this I have ordered Genls. Muhlenburg and Weedon to march with what Militia they may have together to Williamsburg from whence I shall be able to order them as circumstances may require.
It now becomes of the utmost consequence to open a Communication with the other side of the River from some place near this. I have orderd Genl. Nelson and Colo. Carrington to do all they can to procure Boats and I must request your Excellency to give orders that all the boats that can be got may be sent down to Hoods.
The Enemy Landed at Mr. Hardey’s near Lyon Creek.
I am &c.
